ACCEPTED
                                                                                    03-14-00725-CV
                                                                                           3905250
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                               1/26/2015 5:00:22 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                             No. 03-14-00725-CV

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
                         In the Third Court of Appeals      1/26/2015 5:00:22 PM
                                 Austin, Texas                JEFFREY D. KYLE
                                                                    Clerk




                    GEORGE GREEN AND GARLAN GREEN,
                              Appellants

                                         v.

              PORT OF CALL HOMEOWNERS ASSOCIATION, ET AL.,
                               Appellee


                       APPEAL FROM CAUSE NO. 18314
              RD
            33 JUDICIAL DISTRICT COURT OF LLANO COUNTY, TEXAS
                      HON. ALLAN GARRETT, PRESIDING


                         SUGGESTION OF DEATH


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to the Texas Rules of Civil Procedure, counsel for the Appellants

hereby notifies Appellees and this Court that the Appellant, Garlan Green,

has died.

                              Respectfully submitted,

                              Law Office of David Junkin
                              15401 RR12, Suite 105
                              P.O. Box 2910

                             Suggestion of Death – Page 1
                               Wimberley, TX 78676
                               512/847-8600
                               512/847-8604 (fax)
                               david@junkinlawoffice.com



                               ________________________________________
                               David Junkin
                               State Bar No. 11058020

                               Attorney for Appellants, George and Garlan Green


                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this motion was served on
January 26, 2015, in the manner indicated below and on the following person(s):

      VIA FACSIMILE OR EFILE

            L. Hayes Fuller, III
            Naman, Howell, Smith, & Lee, PLLC
            P.O. Box 1470
            Waco, TX 76703-1470

      VIA FACSIMILE OR EFILE

            Brantley Ross Pringle, Jr.
            Heidi Coughlin
            Wright & Greenhill, PC
            221 West 6th Street, Suite 1800
            Austin, TX 78701




                                           ________________________________
                                                      David Junkin
                              Suggestion of Death – Page 2